TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                    NO. 03-22-00202-CV


                               Big Lots Stores, Inc., Appellant

                                              v.

                                  Beth McLaughlin, Appellee


                 FROM THE 453RD DISTRICT COURT OF HAYS COUNTY
            NO. 20-2188, THE HONORABLE SHERRI TIBBE, JUDGE PRESIDING



                           MEMORANDUM OPINION


              Appellant Big Lots Stores, Inc. has filed an unopposed motion to dismiss this

appeal. We grant appellant’s motion and dismiss the appeal. See Tex. R. App. P. 42.1(a).



                                            __________________________________________
                                            Thomas J. Baker, Justice

Before Justices Goodwin, Baker, and Kelly

Dismissed on Appellant’s Motion

Filed: September 20, 2022